ORDER

PER CURIAM.
Carla Edelen appeals from the decision issued against her by the Labor and Industrial Relations Commission on November 16, 2000. She alleges that the Commission erred in upholding the August 11, 2000, decision of the Division of Employment Security Appeals Tribunal, which found certain workers were Ms. Edelen’s employees and not independent contractors. The Commission found that these workers performed services for “wages” in “employment” for Ms. Edelen, as defined in §§ 288.034 and 288.036, RSMo 2000, subjecting Ms. Edelen to the provisions of the Missouri Employment Security Law.
This court holds that the twenty-factor test remains the appropriate standard for determining employment relationships, and that there was sufficient competent evidence in the record to support the Commission’s findings that the workers were Ms. Edelen’s employees. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The Commission’s decision is affirmed. Rule 84.16(b).